DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9, 12 and 13 are allowed.

The following is an examiner’s statement of reasons for allowance:

Re claims 1-9, 12 and 13, prior arts do not teach or suggest the combination of the display device according to claim 1, in particular, a fixing screw through hole that is located closer to a middle of the back cover of the display device relative to the limiting screw holes, a diameter of the fixing screw through hole is equal to a diameter of a screw rod of a fixing screw that fixes the back cover together with the middle frame, wherein the back cover of the display device has a thickness between 1 mm and 1.5 mm; the middle frame of the display device has a plurality of screw holes corresponding to the limiting screw through holes in the back cover of the display device, a diameter of the screw hole is equal to the second diameter of the screw rod of the limiting screw, and a sum of a depth of the limiting screw through hole and a depth of the screw hole is smaller than a length of the screw rod of the limiting screw.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974.  The examiner can normally be reached on Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JAMES WU/Primary Examiner, Art Unit 2841